Exhibit EXECUTION COPY ASSET PURCHASE AND SALE AGREEMENT UNITED COMMUNITY BANK, a bank organized under the laws of the State of Georgia, FLETCHER INTERNATIONAL, INC., a Delaware corporation, and each affiliate of Fletcher International, Inc. that becomes a party to this Agreement by entering into a Joinder Agreement Dated as of April 1, 2010 TABLE OF CONTENTS SECTION 1. Usages and Definitions 1 SECTION 2. Commitment; Selection and Purchases of Assets; Optional Exchange and Pre-Closing Substitutions 2 SECTION 3. Interim Period Activities 6 SECTION 4. Examination of Loan Files and Due Diligence Review 7 SECTION 5. Representations, Warranties and Covenants of the Seller 7 SECTION 6. Representations, Warranties and Covenants of Fletcher 10 SECTION 7. Post-Closing Substitution of Assets 11 SECTION 8. Initial Deposit; Payment of Purchase Price; UCB Breaches; Liquidated Damages 12 SECTION 9. Closing; Conditions Precedent; Termination 13 SECTION 10. Closing Documents 16 SECTION 11. Post-Closing Activities 16 SECTION 12. Other Expenses 17 SECTION 13. Indemnification 19 SECTION 14. Notices 20 SECTION 15. Representations, Warranties and Agreements to Survive Delivery 22 SECTION 16. Severability of Provisions 22 SECTION 17. Rights Cumulative; Waivers 22 SECTION 18. Headings 22 SECTION 19. Counterparts 23 SECTION 20. Entire Agreement; Separation of Agreements 23 SECTION 21. GOVERNING LAW 23 SECTION 22. Further Assurances 23 SECTION 23. Successors and Assigns 24 SECTION 24. Amendments 24 SECTION 25. Reports of the Seller 24 SECTION 26. Confidentiality 25 SECTION 27. Press Releases 25 Appendix A Usage and Supplemental Definitions Exhibit A List of Offered Assets Exhibit B-1 The Loan File Exhibit B-2 The Property File Exhibit C-1 Representations and Warranties of the Seller regarding Assets that are Commercial Mortgage Loans Exhibit C-2 Representations and Warranties of the Seller regarding Assets that are Residential Loans Exhibit C-3 Representations and Warranties of the Seller regarding Assets that are REO Properties Exhibit D Form of Bill of Sale Exhibit E Form of Joinder Exhibit F Form of Disclosure of information on lead-based paint and lead based paint hazard. Exhibit G Form of Administration and Servicing Agreement ● Schedule A, Reported Information Exhibit H Form of Certificate of the Seller Exhibit I Form of Opinion of Seller Exhibit J Form of Loan Agreement ii ASSET PURCHASE AND SALE AGREEMENT This ASSET PURCHASE AND SALE AGREEMENT (as amended, restated, or otherwise modified and in effect from time to time, this “Purchase Agreement”), is dated as of April 1, 2010 (the “Commitment Date”), amongUNITED COMMUNITY BANK, a bank organized under the laws of the State of Georgia, as Seller, Fletcher International, Inc., a Delaware corporation (“Fletcher”), and each affiliate of Fletcher that becomes a party to this Purchase Agreement as a purchaser (each, a “Purchaser”) by entering into a Joinder (as defined herein) to this Purchase Agreement. BACKGROUND Concurrently with the execution of this Purchase Agreement, Fletcher International, Ltd., a company domiciled in Bermuda, and United Community Banks, Inc., a corporation organized under the laws of the State of Georgia (“UCBI”), will enter into the Securities Purchase Agreement, dated as of the date hereof, pursuant to which (a) Fletcher International, Ltd. will agreeto purchase from UCBI, and UCBI will agree to issue and sell to Fletcher International, Ltd., from time to time, in whole or in part, sixty-five thousand shares of UCBI’s Series C convertible preferred stock, par value one dollar ($1.00) per share and (b) upon receipt of the Deposit (as defined herein), UCBI will issue a warrant to Fletcher International, Ltd. evidencing rights to purchase from UCBI, subject to certain terms and conditions, securities issued by UCBI. The Seller, an affiliate of UCBI, wishes to sell, and Fletcher, through one or more of its affiliates, wishes to purchase, subject to the terms and conditions set forth in this Purchase Agreement, certain non-performing commercial and residential mortgage loans, REO properties and related property.Each suchpurchase of assets will be funded in part (80%) by funds loaned to the applicable Purchaser by United Community Bank as lender pursuant to a loan agreement to be entered into with such Purchaser. Each Purchaser will initially appoint United Community Bank as its administrator and servicer pursuant to a servicing agreementbetween United Community Bank and such Purchaser to service, manage, restructure and sell the assets at the direction of the Purchaser. Now, therefore, in consideration of the premises and the mutual agreements set forth herein, and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties agree as follows: SECTION 1.Usages and Definitions. Capitalized terms used but not otherwise defined in this Purchase Agreement are defined herein and in Appendix A. Appendix A also contains rules as to usage applicable to this Purchase Agreement.
